Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 January 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Jan. 16. 1781.
I was most sensibly affected this morning to see one of my Bills on Mr de Chaumont return protested, I was obliged immediately to reimburse 4100 Livres and I find I am to expect at least 30,000 l.t. more tomorrow: I was therefore under the necessity of raising Cash, & accordingly have negociated Bills on you according to the note annexed for £25,000 l.t. I beg you will order these Dfts to be honoured without the smallest hesitation for this is a critical moment on which my future Existence as a merchant depends;—if Mr de Chaumont goes on paying, I will replace the money, but I must act in such a manner as to prevent even the possibility of a Stoppage. If Mr de Chaumont does not go on paying I shall have £91573 l.t. 17 s. 2 d to reimburse, which you will see by looking into the List I sent you from No 305 to the End, which comprehends all that is to be paid on that Accot. This does not make a Sol difference as to the Question of my due, for I have hitherto paid myself by Dfts on Mr de Chaumont, but if these Drafts are not paid, I am still in advance & it is only to replace what comes back from M. de Chaumont that I shall draw.
As to other Affairs I have made use of my own Funds for I could not draw a sol on M. de Chaumont after his first Check, and at the winding up of our accots I shall have something considerable to receive of you. I would send you all my accots if it were possible but I cannot close them ’till the whole is shipped because there are always continual accumulating Charges; but as I find at length the Marquis de la Fayette has passed all the Shoals in Bordeaux River I may soon expect her round & then I shall immediately go to L’Orient & finish that Business, I hope, to satisfaction.
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J

I have drawn all my Bills at Grands house please therefore to send immediately & order payment when they are due.
Exclusive of the above I have also drawn on you £4000 Livres at 10 days sight & remitted it to Messrs. Courault freres in payment for Bill No 310 in the List I sent you which I just hear is also noted.

 
Endorsed: Answer’d Jan 22
Notation: J Williams Jan 16 1781
